DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 05/01/2019 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 04/08/2021 by Applicant’s Attorney, Jason Ingerman.

The application has been amended as follows:

CLAIMS: 

Cancel claims 9, 20, and 21. 

1. A method for manufacturing a stator of a dynamo-electric machine, said method comprising: 
forming coil members by bending an electric conductor externally coated with an outer insulation using a coil member former, wherein the [[bending is made]] electric conductor is bent by the coil member former at predetermined lengths from a reference position of the coil member former to form at least one head portion of the coil members in the electric conductor, and wherein each one of the coil members, when formed by the coil member former, comprises [[at least one]] a head portion and leg portions extending from said [[at least one]] head portion; 
feeding the electric conductor using a feeder to [[accomplish the bending]] feed the electric conductor to the coil member former during the bending of the coil member;  
arranging at least one laser beam to remove the insulation from predetermined areas of the electric conductor; 
irradiating [[the]] a surface of the electric conductor with said at least one laser beam situated at a predetermined position with respect to the reference position of the coil member former along the length of the electric conductor being fed by the feeder to remove the insulation from the predetermined areas of the electric conductor, [[and]] wherein the irradiating is performed at a predetermined stage of the bending of the coil member former for forming a head portion of a coil member; 
cutting the electric conductor to detach [[a]] formed coil members from said electric conductor; and 
inserting the leg portions of the detached coil members into slots of the stator, so that [[the]] parts of said leg portions with the insulation removed extend from one end of the stator and the head portions extend from an opposite end of the stator. 

3. The method according to claim 2, wherein the synchronization occurs by summing [[the]] a speed of movement of at least one laser beam to [[the]] a speed of the movement of the feeding of the electric conductor. 

4. The method according to claim 1, further comprising positioning said at least one laser beam at the predetermined position which is a predetermined distance from the reference position, wherein the predetermined distance is an integer multiple of the length of the electric conductor required to form a coil member. 

8. The method according to claim 7 further comprising setting at least one parameter selected from the group consisting of: 
a power of the laser radiation, 
[[the]] a frequency of the pulses of said pulsed laser radiation, and 
[[the]] a trajectory of the movement of the laser beam along the surface of the electric conductor. 

10. The method according to claim 1, further comprising [[moving means for generating]] a reflecting device including a mirror configured to move the laser beam during the feeding of the electric conductor. 


12. Apparatus for manufacturing a stator of a dynamo-electric machine, said apparatus comprising: 
a coil member former configured to bend an electrical conductor externally coated with an outer insulation, wherein the coil member former bends the electrical conductor at predetermined lengths from a reference position of the coil member former to form at least a head portion of the coil member in the electric conductor, wherein a coil member, when formed, comprises [[at least one]] a head portion and leg portions extending from said [[at least one]] head portion; 
a feeder configured to feed the electrical conductor to the coil member former during the forming of the coil member; 
at least one respective laser configured to generate a respective laser beam which irradiates the surface of the electrical conductor to remove the insulation from predetermined areas of the electrical conductor corresponding to the leg portions of the coil member, wherein said laser is situated at a predetermined position with respect to the reference position of the coil member former along the length of the electrical conductor being fed; 
a controller configured to control the at least one laser so that the irradiating occurs at a predetermined stage of the bending of the coil member former for forming a head portion of the coil member; and

an inserter configured to insert the leg portions of the coil members in slots of the stator, so that parts of said leg portions extend from an end of the stator and the head portions extend from an opposite end of the stator]]. 

14. The apparatus according to claim 13, wherein the controller is further configured to sum [[the]] a speed of the movement of the respective laser beam to [[the]] a speed of the movement of the feeding of the electrical conductor. 

15. The apparatus according to claim 12, wherein said at least one respective laser is positioned at the predetermined position which is a predetermined distance from the reference position, wherein the predetermined distance is an integer multiple of the length of the electrical conductor required to form a coil member. 

19. The apparatus according to claim 12, wherein the controller is further configured to set at least one parameter selected from the group consisting of: 
[[the]] a power of the laser radiation, 
[[the]] a frequency of the pulses of the pulsed laser radiation, and 
[[the]] a trajectory of the movement of said respective laser beam along the surface of the electrical conductor. 

22. The apparatus according to claim 12, further comprising a [[mover]] a reflecting device including a mirror configured to move the at least one laser during the feeding of the electrical conductor

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 12 are directed towards a method and an apparatus for manufacturing a stator of a dynamo-electric machine. The prior art fails to disclose or render obvious all of the limitations of claims 1 and 12. Specifically, the prior art does not disclose or render obvious the combination of: 

situating a laser configured to remove the insulation from an electric conductor at a predetermined position with respect to a reference position of a coil member former that bends the electric conductor into the shape of a coil member having a head portion with leg portions extending from the head portion and using the laser to remove the insulation at the predetermined areas of the electric conductor which correspond to the leg portions of the coil member, and irradiating the surface of the electric conductor with the laser at a predetermined stage of the bending of the coil member former for forming the head portion of the coil member.

The following are the closest prior art that alone or in combination do not disclose or render obvious the limitations of claim 1 and 12:
US 7,480,987 discloses a similar method/apparatus for forming coil members comprising a head portion and leg portions from an electric conductor by feeding the electric conductor, bending the electric conductor into a coil member, cutting the electric conductor, and inserting the coil member into a stator, wherein insulation of the electric conductor is removed by a stripper (32, Fig 3 and 6-7) comprising diamond coated wheels (36, Fig 7) which are translated along the wire to remove the insulation from the electric conductor. This reference does not disclose using a laser to remove the insulation from the electric conductor, arranging the laser at a predetermined position with respect to a reference position of the coil member former to remove insulation from predetermined portions of the electric conductor, or that the insulation is removed by the laser while the head of the electric conductor is being bent by the coil member former.
JP h0919115 discloses a method for coiling an electric conductor for forming a winding of a stator wherein a laser (21, Fig 1) is arranged to remove portions of the insulation from the 
US 2014/0090240 discloses a similar method/apparatus for forming coil members comprising a head portion and leg portions from an electric conductor by feeding the electric conductor, bending the electric conductor into a coil member, cutting the electric conductor, and inserting the coil member into a stator. However, this reference does not disclose removing the insulation from the electric conductor at all and therefore does not disclose arranging a laser beam as claimed or irradiating the electric conductor using the laser beam during the forming of the head portion of the coil member.
US 7,947,921; US 10,439,462; US 6,865,796; and US 4,970,367 all disclose removing insulation from electric conductors using lasers, but do not disclose forming a coil member comprising a head portion and leg portions extending from the leg portion, arranging the laser at a predetermined position with respect to a reference position of the coil member former to remove insulation from predetermined portions of the electric conductor corresponding to leg portions of coil member, or that the insulation is removed by the laser while the head of the electric conductor is being bent by the coil member former.

Claims 1-8, 10-19, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729